United States Court of Appeals
                     For the First Circuit


No. 19-2083

                    MIGUEL A. TORRES-BURGOS,

                     Plaintiff, Appellant,

                               v.

                  CROWLEY LINER SERVICE, INC.,

                      Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF PUERTO RICO

       [Hon. Jay A. Garcia-Gregory, U.S. District Judge]


                             Before

                      Howard, Chief Judge,
              Thompson and Barron, Circuit Judges.



     Fredeswin Pérez-Caballero, with whom Pérez-Caballero Law
Office was on brief, for appellant.
     Raquel M. Dulzaides, with whom Edgardo A. Vega López and
Jiménez, Graffam & Lausell were on brief, for appellee.


                         April 29, 2021
            BARRON, Circuit Judge.        In this appeal, Miguel Torres-

Burgos ("Torres") contends that the United States District Court

for the District of Puerto Rico erred in granting summary judgment

to his former employer on his challenge to an arbitral award in

favor of the employer.    In that arbitral award, the arbitrator had

found that the employer's summary dismissal of Torres from his job

violated neither its collective bargaining agreement with his

union nor a Puerto Rico law that protects employee rights.                 We

affirm.

                                     I.

            Torres had been an employee of Crowley Liner Service,

Inc. ("Crowley"), a maritime shipping company, since 1994.                 In

2015, Torres was an office clerk for Crowley's Car Division in San

Juan, Puerto Rico.     But, Crowley summarily dismissed Torres from

this job on June 25, 2015.

            At the time, Torres was a member of Unión de Tronquistas

de Puerto Rico, Local 901 (the "Union"), which had entered into a

Collective Bargaining Agreement ("CBA") with Crowley.                 The CBA

provided, among other things, that an employee of Crowley may be

summarily    dismissed    from     employment     for     "offering     false

information with the purpose of defrauding the Company or the

customers of the Company."        Article XV, § 1 of the CBA.

            Torres   challenged    the    dismissal     through   the   Union

pursuant to Article XIII, § 2 of the CBA by filing a complaint and


                                   - 2 -
submitting    the    grievance   to    arbitration   at   the   Puerto   Rico

Department of Labor and Human Resources.          He did so on the ground

that he had not offered "false information with the purpose of

defrauding the Company or the customers of the Company," Article

XV, § 1 of the CBA, and thus that the summary dismissal violated

the CBA as well as Puerto Rico's Wrongful Discharge Statute ("Law

80"), which requires that summary dismissals be based on just

cause, see P.R. Laws Ann. tit. 29, §§ 185a-185n.

            The arbitration hearing took place on April 27, 2017.

Torres's    direct   supervisor,      Jorge   Escoda-Santiago   ("Escoda"),

testified on behalf of Crowley at the hearing.            In his testimony,

he stated that he had asked Torres on June 24, 2015, whether

Torres's work was up to date, and that Torres had claimed that it

was.     But, Escoda further testified, he later found three days'

worth of unprocessed documents in Torres's desk.

            Torres also testified at the arbitration hearing.              He

did not dispute in his testimony that the unprocessed documents

had been found in his desk.      Rather, he testified that he had been

the victim of a conspiracy and denied hiding the documents at

issue.

            On July 17, 2018, the arbitrator issued an arbitral award

dismissing Torres's complaint.         The arbitrator found that Escoda's

testimony was credible, but that Torres's was not.           On that basis,




                                      - 3 -
the arbitrator ruled that the summary dismissal comported with

Article XV, § 1 of the CBA and also with Law 80.

           Torres then filed a petition for judicial review of the

arbitration award in a local Puerto Rico court.                Crowley removed

the case to the United States District Court for the District of

Puerto Rico, and the District Court thereafter granted Crowley's

motion for summary judgment and dismissed Torres's petition for

judicial review.     Torres timely appealed.

                                        II.

           Torres    contends      that    we   must    reverse   the    District

Court's    grant    of   summary       judgment    to   Crowley    because     the

arbitrator's   ruling      was    in    manifest   disregard      of    the   law.1

Reviewing the decision of the District Court de novo, see Cytyc

Corp. v. Deka Prods. Ltd. P'ship, 439 F.3d 27, 32 (1st Cir. 2006),

we conclude that there is no merit to this contention, even

assuming that an arbitral ruling may be overturned on such a

ground, see Hall St. Assocs. v. Mattel, Inc., 552 U.S. 576, 585

(2008) (questioning whether the doctrine of "manifest disregard of

the law" provides an independent ground for vacating an arbitration

award    separate   from    the    grounds      enumerated   in    the    Federal

Arbitration Act); Mountain Valley Prop., Inc. v. Applied Risk



     1  Because Torres does not challenge the District Court's
holding that he must pay Crowley's litigation costs pursuant to
Article XIII, § 8 of the CBA, we consider that issue waived.


                                       - 4 -
Servs., Inc., 863 F.3d 90, 94-95 (1st Cir. 2017) (assuming arguendo

the common-law doctrine's continued validity where no manifest

disregard of the law occurred).

            Torres      first   argues        that     the    arbitrator             manifestly

disregarded Article XV, § 1 of the CBA by ruling for Crowley after

merely finding that Torres had acted dishonestly and without also

finding that he had done so "with the aim of defrauding the

Company."      But, at the beginning of his written ruling, the

arbitrator     quoted    the    relevant        provision          of    the        CBA    in    its

entirety,    and,    near      the    end     of     the    ruling,           the    arbitrator

reiterated that provision by stating:                      "Article XV, Disciplinary

Actions, Section 1 of the Collective Bargaining Agreement between

Crowley and the Union establishes a list of reasons why an employee

would be summarily terminated.                      These include offering false

information with the aim of defrauding the Company or the customers

of the Company."        (emphasis added).            The arbitrator then concluded

that    this      provision          had     been      satisfied              because           "the

complainant . . . lied to his supervisor."                    Thus, read as a whole,

the    arbitrator's      written       ruling        does    not        support           Torres's

contention that the arbitrator failed to find that Torres had lied

with the purpose of defrauding Crowley.                    See Ebbe v. Concorde Inv.

Servs., LLC, 953 F.3d 172, 177 (1st Cir. 2020) (finding no manifest

disregard    of   the    law    where       there    was     "no    showing          that       'the

arbitrator     recognized       the        applicable       law,        but    ignored          it'"


                                            - 5 -
(quoting Raymond James Fin. Servs., Inc. v. Fenyk, 780 F.3d 59, 64

(1st Cir. 2015))).

            Torres also argues that the record developed at the

hearing before the arbitrator sets forth no facts that could

support a finding that he aimed to defraud Crowley, even if he had

been dishonest, and that for this reason, too, the arbitrator

manifestly disregarded the relevant provision of the CBA in finding

that the summary dismissal comported with it.                 But here, again, we

disagree.

            In pressing this aspect of his challenge, Torres appears

to be relying on the same premise on which he relied below -- that

there   needed    to   be    evidence     that   he    made   "[a]n   intentional

misrepresentation to deceive another into surrendering money" to

support a finding that he offered "false information with the

purpose of defrauding" Crowley.             But, even if we were to accept

that premise, the arbitrator found that Torres had, during the

course of his employment, hidden three days' worth of work in his

drawer and then lied to his supervisor that his work was up to

date. Thus, the evidence sufficed to support a finding that Torres

had made an "intentional misrepresentation" about the state of his

work "to deceive" Crowley "into surrendering money" to him by

continuing to pay him a salary.

            Finally, Torres argues that the arbitrator manifestly

disregarded      the   law   based   on    Law   80,    which    Torres   contends


                                     - 6 -
separately barred Crowley from summarily dismissing him based on

dishonesty alone and in the absence of his having acted dishonestly

with the aim of defrauding the company.2   But, even if we were to

assume that Torres was right about what Law 80 requires, this

contention about how the arbitrator manifestly disregarded the law

fails for the same reasons that his similar challenge based on the

CBA fails:   the evidence did suffice to support a finding that he

had lied to his supervisor with the aim of defrauding the company.

                                III.

          For the reasons that we have given, the order granting

summary judgment is affirmed.




     2  Torres nowhere contends that the CBA or Puerto Rico law
required any misrepresentation made with the requisite intent to
be a material one.     Accordingly, he argues neither that the
arbitrator overlooked any such requirement nor that the evidence
was insufficient to support a finding of materiality.


                                - 7 -